EXHIBIT 10.1

 
FOURTEENTH AMENDMENT
Dated as of March 21, 2017
to the
TRANSFER AND ADMINISTRATION AGREEMENT
Dated as of August 31, 2012


This FOURTEENTH AMENDMENT AND WAIVER (this “Amendment”) dated as of March 21,
2017 is entered into among ASHLAND LLC f/k/a Ashland Inc., a Kentucky limited
liability company (“Ashland” or “Master Servicer”), CVG CAPITAL III LLC, a
Delaware limited liability company (“SPV”), the Originators, the Investors,
Letter of Credit Issuers, Managing Agents and Administrators party hereto, and
THE BANK OF NOVA SCOTIA (“Agent” or “Scotiabank”), as agent for the Investors.
RECITALS
WHEREAS, the parties hereto have entered into that certain Transfer and
Administration Agreement, dated as of August 31, 2012 (as amended, supplemented
or otherwise modified through the date hereof, the “Agreement”);
WHEREAS, concurrently herewith, Ashland, SPV, Credit Agricole Corporate and
Investment Bank and Scotiabank are entering into that certain Amended and
Restated Master Fee Letter (the “Amended & Restated Fee Letter”); and
WHEREAS, the parties hereto desire to amend the Agreement as set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
  SECTION 1.  Definitions.
 All capitalized terms not otherwise defined herein are used as defined in the
Transaction Documents.
  SECTION 2.  Amendments to the Agreement.
 (a) The Agreement is hereby amended to reflect the marked changes set forth on
Exhibit A attached hereto.
  SECTION 3.  Representations and Warranties.  Each of Ashland, each Originator
and the SPV, as to itself, hereby represents and warrants to each of the other
parties hereto as follows:
 (a) after giving effect to this Amendment and the transactions contemplated
hereby, no Termination Event or Potential Termination Event shall exist;
 (b) the representations and warranties of such Person set forth in the
Transaction Documents to which it is a party (as amended hereby) are true and
correct as of the date hereof (except to the extent such representations and
warranties relate solely to an earlier date and then as of such earlier date);
and
 (c) this Amendment constitutes the legal, valid and binding obligations of such
Person enforceable against such Person in accordance with their respective
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and to the effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
  SECTION 4.  Effectiveness.  This Amendment shall become effective as of the
date first above written upon:
 (a) receipt by the Agent of counterparts of this Amendment duly executed by
each of the parties hereto; and
 (b) receipt by the Agent of counterparts of the Amended & Restated Fee Letter
duly executed by each of the parties thereto and confirmation that the “Upfront
Fee” set forth therein has been paid in full. 
  SECTION 5.  Reference to the Effect on the Transaction Documents. 
 (a) On and after the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Agreement, and each reference in each of the other Transaction
Documents to “the Transfer and Administration Agreement” or “the TAA,”
“thereunder”, “thereof” or words of like import referring to the Agreement,
shall mean and be a reference to the Agreement, as amended by this Amendment.
 (b) The Agreement and each of the related documents, as specifically amended by
this Amendment, is and shall continue to be in full force and effect and is
hereby in all aspects ratified and confirmed.  The covenants and other
obligations of the SPV, Master Servicer, and each Originator (each in any
capacity) shall continue under the Transaction Documents.
 (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent, any of the Investors
or any Indemnified Party under the Agreement or any other Transaction Document,
nor constitute a waiver of any provision of the Agreement or any other
Transaction Document.
  SECTION 6.  Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  Delivery by facsimile or
email of an executed signature page of this Amendment shall be effective as
delivery of an executed counterpart hereof.
  SECTION 7.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401-1 AND 5-1401-2 OF THE GENERAL OBLIGATIONS LAW, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
  SECTION 8.  Transaction Document.  This Amendment shall be deemed to be a
Transaction Document for all purposes of the Agreement and each other
Transaction Document.
  SECTION 9.  Severability.  If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Agreement.
  SECTION 10.  Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[Signature pages follow.]






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 
ASHLAND LLC
         
By:  /s/ William C. Whitaker
 
Name:  William C. Whitaker
 
Title:    Assistant Treasurer






 
ASHLAND SPECIALTY INGREDIENTS G.P.
         
By:  /s/ Jennifer I. Henkel
 
Name:  Jennifer I. Henkel
 
Title:    Assistant Secretary







[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 
CVG CAPITAL III LLC
         
By:  /s/ William C. Whitaker
 
Name:  William C. Whitaker
 
Title:    President





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 
LIBERTY STREET FUNDING LLC, as a Conduit Investor and an Uncommitted Investor
         
By:  /s/ Jill A. Russo
 
Name:  Jill A. Russo
 
Title:    Vice President







[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------




 
ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Investor and an Uncommitted
Investor
         
By:  /s/ Kostantina Kourmpetis
 
Name:  Kostantina Kourmpetis
 
Title:    Managing Director




 
By:  /s/ Sam Pilcer
 
Name:  Sam Pilcer
 
Title:    Managing Direcgtor



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------




 
THE BANK OF NOVA SCOTIA, as Agent, a Letter of Credit Issuer, a Committed
Investor, a Managing Agent and an Administrator
         
By:  /s/ Diane Emanuel
 
Name:  Diane Emanuel
 
Title:    Managing Director & Co-Head U.S. Execution



 [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



 

--------------------------------------------------------------------------------




 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Investor, a
Managing Agent and an Administrator
         
By:  /s/ Kostantina Kourmpetis
 
Name:  Kostantina Kourmpetis
 
Title:    Managing Director




 
By:  /s/ Sam Pilcer
 
Name:  Sam Pilcer
 
Title:    Managing Direcgtor




--------------------------------------------------------------------------------

EXHIBIT A


CONFORMED COPYEXHIBIT A
Conformed through the First Amendment, dated April 30, 2013
Conformed through the Omnibus Amendment, dated August 21, 2013
Conformed through the Third Amendment, dated October 15, 2013
Conformed through the Fourth Amendment, dated June 30, 2014
Conformed through the Fifth Amendment, dated July 28, 2014
Conformed through the Sixth Amendment, dated November 21, 2014
Conformed through the Seventh Amendment, dated August 28, 2015
Conformed through the Eighth Amendment, dated September 30, 2015
Conformed through the Ninth Amendment, dated December 22, 2015
Conformed through the Tenth Amendment, dated March 24, 2016
Conformed through the Eleventh Amendment, dated August 1, 2016
Conformed through the Twelfth Amendment, dated September 15, 2016
Conformed through the Thirteenth Amendment and Waiver, dated November 18, 2016
Conformed through the Fourteenth Amendment, dated March 21, 2017



--------------------------------------------------------------------------------

Transfer and Administration Agreement
Dated as of August 31, 2012
by and among


CVG Capital III LLC,


Ashland LLC, Ashland Specialty Ingredients G.P.,
and each other entity from time to time party hereto
as an Originator, as Originators
Ashland LLC,
as initial Master Servicer,
Liberty Street Funding LLC and
Atlantic Asset Securitization LLC,
as Conduit Investors and Uncommitted Investors


The Bank of Nova Scotia,
as Agent, a Letter of Credit Issuer, a Managing Agent, an Administrator and a
Committed Investor
The Bank of Nova Scotia,
as Structuring Agent
and
The Various Investor Groups, Managing Agents, Letter of Credit Issuers and
Administrators From Time To Time Parties Hereto

--------------------------------------------------------------------------------

     







TABLE OF CONTENTS
(cont'd)


      Page  
SECTION 10.4
Reliance by Agent
87
 
SECTION 10.5
Notice of Termination Event, Potential Termination Event or Master Servicer
Default
88
 
SECTION 10.6
Credit Decision; Disclosure of Information by the Agent
88
 
SECTION 10.7
Indemnification of the Agent
89
 
SECTION 10.8
Agent in Individual Capacity
89
 
SECTION 10.9
Resignation of Agents
89
 
SECTION 10.10
Payments by the Agent
90
 ARTICLE XI   MISCELLANEOUS
90
 
SECTION 11.1
Term of Agreement
90
 
SECTION 11.2
Waivers; Amendments
90
 
SECTION 11.3
Notices; Payment Information
91
 
SECTION 11.4
Governing Law; Submission to Jurisdiction; Appointment of Service Agent
92
 
SECTION 11.5
Integration
92
 
SECTION 11.6
Severability of Provisions
92
 
SECTION 11.7
Counterparts; Facsimile Delivery
92
 
SECTION 11.8
Successors and Assigns; Binding Effect
93
 
SECTION 11.9
Waiver of Confidentiality
96
 
SECTION 11.10
Confidentiality Agreement
97
 
SECTION 11.11
Conduit Investor Provisions
97
 
SECTION 11.12
No Recourse
97
 
SECTION 11.13
No Proceedings; Limitations on Payments
98
 
SECTION 11.14
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
99




-iii-

     









ARTICLE I


DEFINITIONS
SECTION 1.1  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:
“Administrators” means the Liberty Street Administrator, the Gotham
Administrator, the Atlantic Administrator and any other Person that becomes a
party to this Agreement as an “Administrator”.
“Adverse Claim” means a Lien on any Person’s assets or properties in favor of
any other Person; provided that “Adverse Claim” shall not include any
“precautionary” financing statement filed by any Person not evidencing any such
Lien.
“Affected Assets” means, collectively, (a) the Receivables, (b) the Related
Security, (c) with respect to any Receivable, all rights and remedies of the SPV
under the First Tier Agreement, together with all financing statements filed by
the SPV against the Originators in connection therewith, and (d) all proceeds of
the foregoing.
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, owns, is in control of, is controlled by, or is under common control
with such Person, in each case whether beneficially, or as a trustee, guardian
or other fiduciary.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the other Person, whether
through the ownership of voting securities or membership interests, by contract,
or otherwise.
“Agent” means Scotiabank, in its capacity as agent for the Secured Parties, and
any successor thereto appointed pursuant to Article X.
“Agents” means, collectively, the Managing Agents and the Agent.
“Agent-Related Persons” means, with respect to any Managing Agent or the Agent,
such Person together with its Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and their respective
Affiliates.
“Aggregate Unpaid Balance” means, as of any date of determination, the sum of
the Unpaid Balances of all Receivables which constitute Eligible Receivables as
of such date of determination.
“Aggregate Unpaids” means, at any time, an amount equal to the sum of (a) the
aggregate unpaid Yield accrued and to accrue through the end of all Rate Periods
(or calendar month for Portions of Investment with daily Rate Periods) in
existence at such time, (b) the Net Investment at such time and (c) all other
amounts owed (whether or not then due and payable) hereunder and under the other
Transaction Documents by the SPV and each Originator to the Agent, the Managing
Agents, the Administrators, the Investors or the Indemnified Parties at such
time.


-2-

     









“Agreement” is defined in the Preamble.
“Alternate Rate” is defined in Section 2.4.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the SPV, the initial Master Servicer, any Originator
or any of their respective Subsidiaries from time to time concerning or relating
to bribery or corruption, including the Foreign Corrupt Practices Act of 1977,
and any applicable law or regulation implementing the Organisation for Economic
Co-operation and Development Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.
“Anti-Terrorism Laws” has the meaning set forth in Section 4.1(bb).
“Applicable Special Designated Obligor Percentage” means initially (i) for
Genuine Parts Company (d/b/a NAPA), 5.0Behr Process Corporation, 3.75% and (ii)
for AutoZone, Inc., 10.0% and (iii) for each other Special Designated Obligor,
the applicable percentage designated in a written supplement to this Agreement
signed by the Agent, each Managing Agent, the Master Servicer and the SPV, each
in their sole discretion, by which such Special Designated Obligor is so
designated, in each case, as such percentage is modified from time to time
pursuant to the terms of this Agreement.
“Ashland” is defined in the Preamble.
“Ashland Credit Agreement” means the Credit Agreement, dated as of June 23,
2015, among Ashland, as borrower, various financial institutions and The Bank of
Nova Scotia, as lender, swing line lender, l/c issuer and as administrative
agent.
“Ashland Global” means Ashland Global Holdings Inc., a Delaware corporation.
“Asset Interest” is defined in Section 2.1(b).
“Assignment Amount” means, with respect to a Committed Investor at the time of
any assignment pursuant to Section 3.1, an amount equal to the least of (a) such
Committed Investor’s Pro Rata Share of the Net Investment requested by the
Uncommitted Investor in its Investor Group to be assigned at such time; (b) such
Committed Investor’s unused Commitment (minus the sum of (i) the unrecovered
principal amount of such Committed Investor’s investments in the Asset Interest
pursuant to the Program Support Agreement to which it is a party and (ii) such
Committed Investor’s Pro Rata Share of the applicable Investor Group Percentage
of the Letter of Credit Liability); and (c) in the case of an assignment on or
after the applicable Conduit Investment Termination Date, an amount equal to (A)
the sum of such Committed Investor’s Pro Rata Share of the Investor Group
Percentage of (i) the aggregate Unpaid Balance of the Receivables (other than
Defaulted Receivables), plus (ii) all Collections received by the Master
Servicer but not yet remitted by the Master Servicer to the Investors, plus
(iii) any amounts in respect of Deemed Collections required to be paid by the
SPV at such time minus (B) such Committed Investor’s Pro Rata Share of the
applicable Investor Group Percentage of the Letter of Credit Liability.


-3-

     









“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit A.
“Assignment Date” is defined in Section 3.1(a).
“Assignment of Claims Acts” means the provisions of United States Code, 31
U.S.C. § 3727 and 41 U.S.C. § 15, and any similar Laws of any other
jurisdiction.
“Atlantic” means Atlantic Asset Securitization LLC.
“Atlantic Administrator” means CACIB or an Affiliate thereof, as administrator
for Atlantic, or CACIB or an Affiliate thereof, as administrator for any Conduit
Assignee of Atlantic.
“Atlantic Committed Investor” means each financial institution party to this
Agreement as an Atlantic Committed Investor.
“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.
“Auto-Extension Letter of Credit” is defined in Section 2.17(b)(iii).
“Available Commitment” means, as of any date of determination, the lesser of (a)
the Maximum Commitment and (b) the Net Pool Balance less the Required Reserves.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq.
“Base Rate” is defined in Section 2.4.
“Blocked Account” means an account and any associated lock-box maintained by the
SPV at a Blocked Account Bank for the purpose of receiving Collections (other
than Collections on Foreign Currency Receivables), set forth in Schedule 4.1(r),
or any account added as a Blocked Account pursuant to and in accordance with
Section 4.1(r) and which, if not maintained at and in the name of the Agent, is
subject to a Blocked Account Agreement.
-4

     









“Blocked Account Agreement” means a deposit account control agreement among the
SPV, the Agent and a Blocked Account Bank, in form and substance reasonably
acceptable to the Agent, including any amendments thereto.
“Blocked Account Bank” means each of the banks set forth in Schedule 4.1(r), as
such Schedule 4.1(r) may be modified pursuant to Section 4.1(r).
“BTMU” is defined in Preamble.
“BTMU Investor Group” is defined in the definition of Investor Group.
“Business Day” means any day excluding Saturday, Sunday, any day on which banks
in New York, New York or Atlanta, Georgia, are authorized or required by law to
close and any day in which the United States bond markets are authorized or
required by law to close, and, when used with respect to the determination of
any Offshore Rate or any notice with respect thereto, any such day which is also
a day for trading by and between banks in United States dollar deposits in the
London interbank market.
“CACIB” means Credit Agricole Corporate And Investment Bank.
“CACIB Investor Group” is defined in the definition of Investor Group.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Letter of Credit Issuers and the Investors, as collateral
for the Letter of Credit Liability or obligations of Committed Investors to fund
participations in respect of Letters of Credit, cash or deposit account balances
in Dollars pursuant to documentation in form and substance satisfactory to Agent
and the Letter of Credit Issuers.  Derivatives of such term have corresponding
meanings.
“Change of Control” means:
(a) the failure of the Originators to own, free and clear of any Adverse Claim
(other than the Liens granted to secure obligations under the Ashland Credit
Agreement) and on a fully diluted basis, 100% of the membership interests of the
SPV;
(b) the failure of Ashland to own, directly or indirectly, free and clear of any
Adverse Claim (other than the Liens granted to secure obligations under the
Transaction Documents and obligations under the Ashland Credit Agreement) and on
a fully diluted basis, at least 100% of the outstanding shares of voting stock
or other equity interests of each other Originator; or
(c) an event or series of events by which:
(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of
-5-

     









amounts and other payments received with respect to such Receivable, but, for
the avoidance of doubt, excluding any Excluded Amounts.
“Commercial Paper” means the promissory notes issued or to be issued by a
Conduit Investor (or its related commercial paper issuer if such Conduit
Investor does not itself issue commercial paper) in the commercial paper market.
“Commitment” means, with respect to each Committed Investor, as the context
requires, (a) the commitment of such Committed Investor to make Investments
(including Investments funding the reimbursement of each Letter of Credit Issuer
for draws on its Letters of Credit) and to pay Assignment Amounts in accordance
herewith in an amount not to exceed the amount described in the following clause
(b), and (b) the dollar amount set forth opposite such Committed Investor’s
signature on the signature pages hereof under the heading “Commitment” (or, in
the case of a Committed Investor which becomes a party hereto pursuant to an
Assignment and Assumption Agreement, as set forth in such Assignment and
Assumption Agreement), minus the dollar amount of any Commitment or portion
thereof assigned by such Committed Investor pursuant to an Assignment and
Assumption Agreement, plus the dollar amount of any increase to such Committed
Investor’s Commitment consented to by such Committed Investor prior to the time
of determination; provided that if the Facility Limit is reduced, the aggregate
of the Commitments of all the Committed Investors shall be reduced in a like
amount and the Commitment of each Committed Investor shall be reduced in
proportion to such reduction.
“Commitment Fee” is defined in the Master Fee Letter.
“Commitment Termination Date” means March 22, 2017,2018, or such later date to
which the Commitment Termination Date may be extended by the SPV, the Agent and
the Committed Investors (in their sole discretion).
“Committed Investors” means (a) for the Scotiabank Investor Group, the Liberty
Street Committed Investors, (b) for the PNC Investor Group, the PNC Committed
Investors, (c) for the BTMU Investor Group, the Gotham Committed Investors, (d)
for the CACIB Investor Group, the Atlantic Committed Investors and (ec) for any
other Investor Group, each of the Persons executing this Agreement in the
capacity of a “Committed Investor” for such Investor Group in accordance with
the terms of this Agreement, and, in each case, successors and permitted
assigns.
“Concentration Limits” shall, at any time, be deemed exceeded:
(a) with respect to each Special Designated Obligor, if the aggregate Unpaid
Balance of all Receivables relating to such Special Designated Obligor (together
with its subsidiaries and Affiliates) exceeds the Applicable Special Designated
Obligor Percentage of the Aggregate Unpaid Balance at such time.
(b) with respect to each Obligor other than a Special Designated Obligor, if the
aggregate Unpaid Balance of all Receivables relating to such Obligor (together
with its subsidiaries and Affiliates) exceeds (i) 4.0% of the Aggregate Unpaid
Balance at such time or (ii) if higher, the percentage of the Aggregate Unpaid
Balance specified below, contingent upon such Obligor’s public unsecured debt
rating.
-7-

     









Obligor’s Public Unsecured Debt Rating
(S&P/Moody’s)1
Concentration Limit
AA-A/Aa3A2 or better
 
20.017.50%
A/A2 or better (but below AA-/Aa3)
 
20.0%
BBB+/Baa1 or better (but below A/A2)
 
10.08.75%
BBB-/Baa3 or better (but below BBB+/Baa1)
 
6.75.8%
Below BBB-/Baa3 or unrated
 
4.03.5%



(c) if the aggregate Unpaid Balance of all Extended Term Receivables exceeds
35.0% of the Aggregate Unpaid Balance at such time.
“Conduit Assignee” means, with respect to any Conduit Investor, any special
purpose entity that finances its activities directly or indirectly through asset
backed commercial paper and is administered by a Managing Agent or any of its
Affiliates and designated by such Conduit Investor’s Managing Agent from time to
time to accept an assignment from such Conduit Investor of all or a portion of
the Net Investment.
“Conduit Investment Termination Date” means, with respect to any Conduit
Investor, the date of the delivery by such Conduit Investor to the SPV of
written notice that such Conduit Investor elects, in its sole discretion, to
permanently cease to fund Investments hereunder.
“Conduit Investor” means Liberty Street, Gotham, Atlantic, and any other Person
that shall become a party to this Agreement in the capacity as a “Conduit
Investor” and any Conduit Assignee of any of the foregoing.
“Contract” means, in relation to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes, or other writings pursuant to
which such Receivable arises or which evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
“CP Rate” is defined in Section 2.4.
“Credit and Collection Policy” means Ashland’s credit and collection policy or
policies and practices relating to Receivables as in effect on the Closing Date
and set forth in Exhibit B, as modified, from time to time, in compliance with
Sections 6.1(a)(vii) and 6.2(c).
“CRR” means Regulation (EU) No. 575/2013 of the European Parliament and the
Council of June 26, 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No. 648/2012, together with the
related implementing technical

--------------------------------------------------------------------------------

1 The rating of an Obligor will be the lower of any public unsecured debt rating
of such Obligor as issued by either S&P or Moody’s.  If such Obligor has only
one rating from either S&P or Moody’s, that rating shall be used.
 
-8-
 

--------------------------------------------------------------------------------

standards and regulatory technical standards and any related regulatory guidance
published by the European Banking Authority and adopted by the European
Commission.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Deemed Collections” means any Collections on any Receivable deemed to have been
received pursuant to Sections 2.6.
“Deemed Financial Covenants” means any one of the “financial covenants” set
forth in Section 7.11 of the Ashland Credit Agreement (or any replacement or
successor to such Section or any similar section or sections in any replacement
senior credit agreement) as in effect immediately prior to the initial
occurrence of any Committed Investor and each of its Affiliates, if applicable,
ceasing to be a party to the Ashland Credit Agreement as a lender thereunder.
“Default Rate” means a per annum rate equal to the sum of (a) the Base Rate plus
(b) 2.00%.
“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.
“Deferred Purchase Price” is defined in the First Tier Agreement.
“Disqualified Equity Interests” has the meaning assigned to such term in the
Ashland Credit Agreement.
“Dollar” or “$” means the lawful currency of the United States.
“Downgrade Collateral Account” is defined in Section 3.2(a).
“Downgrade Draw” is defined in Section 3.2(a).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
-9-

--------------------------------------------------------------------------------

“Eligible Investments” means any of the following investments denominated and
payable solely in Dollars:  (a) readily marketable debt securities issued by, or
the full and timely payment of which is guaranteed by the full faith and credit
of, the federal government of the United States, (b) insured demand deposits,
time deposits and certificates of deposit of any commercial bank rated “A-1” by
S&P, “P-1” by Moody’s and “A-1” by Fitch (if rated by Fitch), (c) no load money
market funds rated in the highest ratings category by each of the rating
agencies (without the “r” symbol attached to any such rating by S&P), and (d)
commercial paper of any corporation incorporated under the laws of the United
States or any political subdivision thereof, provided that such commercial paper
is rated “A-1” by S&P, “P-1” by Moody’s and “A-1” by Fitch (if rated by Fitch)
(without the “r” symbol attached to any such rating by S&P).
“Eligible Receivable” means, at any time, any Receivable:
(a) which was originated by an Originator in the ordinary course of its business
in accordance with its Credit and Collection Policy;
(b) (i) with respect to which each of the applicable Originator and the SPV has
performed all obligations required to be performed by it thereunder or under any
related Contract, including shipment of the merchandise and/or the performance
of the services purchased thereunder; (ii) which has been billed to the relevant
Obligor; and (iii) which, according to the Contract related thereto, is required
to be paid in full within (x) if such Obligor is one of the Obligors listed on
Schedule 1.1, the applicable time period appearing opposite the name of such
Obligor on such Schedule or (y) if such Obligor is any other Person, 90 days of
the original billing date therefor;
(c) which satisfies all applicable requirements of the Credit and Collection
Policy;
(d) which has been sold or contributed to the SPV pursuant to (and in accordance
with) the First Tier Agreement and to which the SPV has good and marketable
title, free and clear of all Adverse Claims;
(e) the Obligor of which is a United States resident (or, if a corporation or
other registered organization, is organized and in existence under the laws of
the United States or any state or political subdivision thereof (including
Puerto Rico)), is not an Affiliate or employee of any of the parties hereto, and
is not an Official Body; provided that (i) up to 1.0% of the Aggregate Unpaid
Balance may consist of Receivables the Obligors of which are State or municipal
governmental entities, (ii) up to 59.75% of the Aggregate Unpaid Balance may
consist of Receivables the Obligors of which are residents of countries other
than the United States which are reasonably acceptable to the Agent (or, with
respect to corporations or other registered organizations, organized and in
existence under the laws of a country other than the United States, which are
reasonably acceptable to the Agent, in each case, other than Canada) and, if
such Obligor is from one of the fifteen (15) countries with the highest Unpaid
Balance of Eligible Receivables, such country shall have a long-term foreign
currency rating of at least “BBB-” by S&P and “Baa3” by Moody’s, (iii) up to 3%
of the Aggregate Unpaid Balance may consist of Receivables the Obligor of which
is a corporation or other registered organization organized in Canada so long as
all payments are made to a Blocked Account in Canada, and (iv) to the extent
-10-



--------------------------------------------------------------------------------

 (q) not more than 35.0% of the Receivables owed by the Obligor of which are
Defaulted Receivables at the time of such Receivable’s purchase by the SPV;
(r) such Receivable does not meet the criteria set forth in the First Tier
Agreement’s definition of “Retained Receivable”; and
(s) the Obligor of which is not a Sanctioned Person.
 Notwithstanding the foregoing, Offset Payables shall be excluded from Eligible
Receivables and any calculations with respect thereto in all respects at any
time.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Equity Interests shall not include any securities to the extent
constituting “Indebtedness” for purposes of this Agreement.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974 and any
regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” means, with respect to any Person, any corporation,
partnership, trust, sole proprietorship or trade or business which, together
with such Person, is treated as a single employer under Section 414(b) or (c) of
the Code or, with respect to any liability for contributions under Section
302(c) of ERISA, Section 414(m) or Section 414(o) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Bankruptcy” means, with respect to any Person, (a) that such Person
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due; (b) that any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; (c) that such Person
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or (d) that any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or (e) that any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding.
-12-

     









 “Fee Letter” means either the Master Fee Letter or any L/C Fee Letter, and “Fee
Letters” means, collectively, the Master Fee Letter and all such L/C Fee
Letters.
“Final Payout Date” means the date, after the Termination Date, on which the Net
Investment has been reduced to zero, all accrued Servicing Fees have been paid
in full and all other Aggregate Unpaids have been paid in full in cash.
“Financial Covenant” means any one of the “financial covenants” set forth in
Section 7.11 of the Ashland Credit Agreement (or any replacement or successor to
such Section or any similar section or sections in any replacement senior credit
agreement) at such time.
“Financial Covenant Amendment” is defined in Section 6.3.
“Financial Covenant Grace Period” is defined in Section 7.5(f).
“First Tier Agreement” means the Sale Agreement, dated as of the Closing Date,
among the Originators and the SPV.
“Foreign Currency Receivable” means a Foreign Receivable denominated in a
currency other than Dollars.
“Foreign Receivable” means a Receivable, the Obligor of which is not a United
States resident (or, if a corporation or other registered organization, the
Obligor of which is not organized and in existence under the laws of the United
States or any state or political subdivision thereof).
“Fronting Exposure” means, at any time there is a new Committed Investor that
has joined this Agreement via a joinder pursuant to Section 3.4(d) or an
assignment pursuant to Section 11.8(b), with respect to the Letter of Credit
Issuers, such new Committed Investor’s pro rata share of the outstanding amount
of the Letter of Credit Liability.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such
accounting profession, in effect from time to time.
“Gotham” is defined in the Preamble.
“Gotham Administrator” means BTMU or an Affiliate thereof, as administrator for
Gotham, or BTMU or an Affiliate thereof, as administrator for any Conduit
Assignee of Gotham.
“Gotham Committed Investor” means each financial institution party to this
Agreement as a Gotham Committed Investor.
“Guarantee” means, with respect to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such
-14-

     









“Investment Request” means each request substantially in the form of Exhibit C.
“Investor(s)” means the Conduit Investors, the Committed Investors and/or the
Uncommitted Investors, as the context may require.
“Investor Group” means each of the following groups of Investors:
(a) Liberty Street, any Conduit Assignee thereof, Scotiabank, as Administrator
and Managing Agent, and the Liberty Street Committed Investors from time to time
party hereto (the “Scotiabank Investor Group”);
(b) PNC, as Managing Agent, and the PNC Committed Investors from time to time
party hereto (the “PNC Investor Group”);
(c) Gotham, any Conduit Assignee thereof, BTMU, as Administrator and Managing
Agent, and the Gotham Committed Investors from time to time party hereto (the
“BTMU Investor Group”);
(b) (d) Atlantic, any Conduit Assignee thereof, CACIB, as Administrator and
Managing Agent, and the Atlantic Committed Investors from time to time party
hereto (the “CACIB Investor Group”); and
(c) (e) any Conduit Investor, if applicable, its Administrator, if applicable,
Managing Agent and the related Committed Investors from time to time party
hereto.
“Investor Group Percentage” means, for any Investor Group, the percentage
equivalent (carried out to five decimal places) of a fraction the numerator of
which is the aggregate amount of the Commitments of all Committed Investors in
that Investor Group and the denominator of which is the sum of such numerators
for each of the Investor Groups.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means, with respect to any Letter of Credit, the L/C Request,
the Letter of Credit Application, and any other document, agreement and
instrument entered into by a Letter of Credit Issuer and the SPV or in favor of
such Letter of Credit Issuer and relating to any such Letter of Credit.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an Investment.  All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Fee Letter” means any confidential letter agreement among the SPV, Ashland
and a Letter of Credit Issuer for the Letter of Credit Fees pursuant to Section
2.5(b).
-17-

     









“L/C Issuance Date” is defined in Section 2.17(b).
“L/C Request” means each request substantially in the form of Exhibit D.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment or award
of any Official Body.
“Letter of Credit” means a standby letter of credit substantially in the form of
Exhibit I (as such form may be modified from time to time by a Letter of Credit
Issuer in accordance with its standard business practices) issued by a Letter of
Credit Issuer pursuant to Section 2.17 either as originally issued or as the
same may, from time to time, be amended or otherwise modified or extended.
“Letter of Credit Application” means an application and agreement for a standby
letter of credit by and between the SPV and a Letter of Credit Issuer in a form
acceptable to such Letter of Credit Issuer (and customarily used by it in
similar circumstances) and conformed to the terms of this Agreement, either as
originally executed or as it may from time to time be supplemented, modified,
amended, renewed, or extended; provided that, to the extent that the terms of
such Letter of Credit Application are inconsistent with the terms of this
Agreement, the terms of this Agreement shall control.
“Letter of Credit Expiration Date” means the earlier of (a) the day that is
thirty (30) days prior to the Commitment Termination Date (or, if such day is
not a Business Day, the next preceding Business Day) and (b) the Termination
Date specified in clauses (a), (b), or (d) of the definition thereof.
“Letter of Credit Fees” is defined in Section 2.5(b).
“Letter of Credit Issuer” means Scotiabank, PNC, or any other Investor or
Affiliate of Scotiabank, PNC, or such other Investor so designated, and which
accepts such designation, by the SPV, and which is approved by the Agent (such
approval not to be unreasonably withheld, conditioned or delayed).
“Letter of Credit Liability” means the aggregate amount of the undrawn face
amount of all outstanding Letters of Credit plus the amount drawn under Letters
of Credit for which the Letter of Credit Issuers and the Investors, or any one
or more of them, have not yet received payment or reimbursement (in the form of
a conversion of such liability to Investments, or otherwise).  For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.
“Letter of Credit Sublimit” means, at any time, an amount equal to $100,000,000.
“Liberty Street” is defined in the Preamble.


-18-

     









“Liberty Street Administrator” means Scotiabank or an Affiliate thereof, as
administrator for Liberty Street, or Scotiabank or an Affiliate thereof, as
administrator for any Conduit Assignee of Liberty Street.
“Liberty Street Committed Investor” means each financial institution party to
this Agreement as a Liberty Street Committed Investor.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquidity-Based Amortization Event” shall be deemed to have occurred when any
Managing Agent notifies the Agent, the other Managing Agents, the SPV and the
Master Servicer in writing that the Conduit Investor (if any) in such Managing
Agent’s Investor Group has been funding such Conduit Investor’s interest in the
Net Investment through such Conduit Investor’s Program Support Agreement(s)
(rather than through the issuance of Commercial Paper Notes) for a period of 270
consecutive days.
“Majority Investors” means, at any time, those Committed Investors that hold
Commitments aggregating in excess of 66 2/3% of the Facility Limit as of such
date (or, if the Commitments shall have been terminated, the Investors whose
aggregate pro rata shares of the Net Investment exceed 66 2/3% of the Net
Investment).
“Managing Agent” means, with respect to any Investor Group, the Person acting as
Managing Agent for such Investor Group and designated as such on the signature
pages hereto or in any Assignment and Assumption Agreement for such Investor
Group under this Agreement, and each of its successors and assigns.
 “Master Fee Letter” means the confidential letter agreement among the SPV,
Ashland and the Managing Agents for the Investor Groups.
“Master Servicer” is defined in Section 7.1.
“Master Servicer Default” is defined in Section 7.5.
“Master Servicer Indemnified Amounts” is defined in Section 9.2.
“Master Servicer Indemnified Parties” is defined in Section 9.2.
“Master Servicer Report” means a report, in substantially the form attached
hereto as Exhibit F or in such other form as is mutually agreed to by the SPV,
the Master Servicer and the Agent, furnished by the Master Servicer pursuant to
Section 2.8.
“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that materially and adversely affects (a) the
collectability of a material portion of the Receivables, (b) the operations,
business, properties, liabilities (actual or contingent), or
-19-

     









condition (financial or otherwise) of the SPV individually or Ashland and its
consolidated Subsidiaries (taken as a whole), (c) the ability of the SPV, the
Master Servicer or any of the Originators to perform its respective obligations
under the Transaction Documents to which it is a party, or (d) the rights of or
benefits available to the Agent, the Managing Agents or the Investors under the
Transaction Documents.
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
“Maximum Commitment” means, as of any date of determination, the sum of the
maximum Commitments of all Committed Investors hereunder.
“Maximum Net Investment” means, at any time, an amount equal to the aggregate
Commitments of the Committed Investors (which Commitment shall be divided by
1.02 for each Committed Investor that has a related Conduit Investor) and
rounded down to the nearest $1,000.  Effective as of October 15, 2013, the PNC
Committed Investor has no related Conduit Investor.
“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.
“Multiemployer Plan” is defined in Section 4001(a)(3) of ERISA.
“Net Investment” at any time means (a) the sum of (i) the cash amounts paid to
the SPV pursuant to Sections 2.2 and 2.3, together with the amount of any
funding under a Program Support Agreement allocated to the Interest Component at
the time of such funding and (ii) without duplication, the Letter of Credit
Liability less (b) the aggregate amount of Collections theretofore received and
applied to reduce such Net Investment pursuant to Section 2.12; provided that
the Net Investment shall be restored and reinstated in the amount of any
Collections so received and applied if at any time the distribution of such
Collections is rescinded or must otherwise be returned for any reason; and
provided further that the Net Investment shall be increased by the amount
described in Section 3.1(b) as described therein.
“Net Pool Balance” means, at any time, (a) the Aggregate Unpaid Balance at such
time, minus (b) for each category of Receivables subject to a Concentration
Limit, the amount by which the Unpaid Balances of any Eligible Receivable or
category of Eligible Receivables exceeds the applicable Concentration Limits set
forth in the definition of “Concentration Limit”.
“Non-Extension Notice Date” is defined in Section 2.17(b)(iii).
“Non-Originator Receivable” means, any Receivable or other obligation owed to a
Person not constituting an Originator.
“NRSRO” means a nationally recognized statistical rating organization, as
determined from time to time by the U.S. Securities and Exchange Commission.
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments in respect of such Receivable pursuant to a Contract.
-20-

     









“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.
“Offset Payables” means an amount equal to 6.53.0% of the Unpaid Balance of all
Receivables as of such date of determination; provided that in connection with
their receipt of each annual audit received pursuant to Section 6.1(a)(i)(B),
the Managing Agents in their reasonable credit judgment and after evaluation of
the results of such audit may increase such percentage to an amount not to
exceed 8.0% so long as (x) such increase is approved by the Majority Investors
and (y) the Agent has provided the SPV and the Master Servicer with at least ten
(10) Business Days’ advance notice of such increase.
“Offshore Rate” is defined in Section 2.4.
“Originator” is defined in the Preamble.
“Parent Undertaking” means the Amended and Restated Parent Undertaking, dated as
of November 18, 2016, executed by Ashland and Ashland Global, jointly and
severally, in favor of the Agent for the benefit of itself and the Secured
Parties.
“Pension Plan” means an employee pension benefit plan as defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any Originator, the SPV or an ERISA Affiliate of any of them
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA or by reason of
being deemed to be a contributing sponsor under Section 4069 of ERISA.
“Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust (including a business trust),
unincorporated association, joint venture, firm, enterprise, Official Body or
any other entity.
“PNC” is defined in Preamble.
“PNC Committed Investor” means each financial institution party to this
Agreement as a PNC Committed Investor.
“PNC Investor Group” is defined in the definition of Investor Group.
“Portion of Investment” is defined in Section 2.4(a).
“Potential Termination Event” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Termination Event.
“Program Fee” is defined in the Master Fee Letter.
-21

     









 “Sanctioned Country” means a country or territory that is, or whose government
is, the subject of territorial-based Sanctions.
“Sanctioned Person” means a Person that is, or is owned or controlled by Persons
that are: (i) the subject of any Sanctions, or (ii) located, organized or
resident in a Sanctioned Country.
“Sanctions” means any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority.
“Scotiabank” is defined in the Preamble.
“Scotiabank Investor Group” is defined in the definition of Investor Group.
“Secured Parties” means the Investors, the Letter of Credit Issuers, the Agent,
each Managing Agent, each Administrator and the Program Support Providers.
“Servicing Fee” means the fees payable to the Master Servicer from Collections,
in an amount equal to either (i) at any time when the Master Servicer is an
Affiliate of Ashland, 1.0% per annum on the weighted daily average of the
aggregate Unpaid Balances of the Receivables for the preceding calendar month,
or (ii) at any time when the Master Servicer is not an Affiliate of Ashland, the
amount determined upon the agreement of the Master Servicer, and the Agent,
payable in arrears on each Settlement Date from Collections pursuant to, and
subject to the priority of payments set forth in, Section 2.12.  With respect to
any Portion of Investment, the Servicing Fee allocable thereto shall be equal to
the Servicing Fee determined as set forth above, times a fraction, the numerator
of which is the amount of such Portion of Investment and the denominator of
which is the Net Investment.
“Settlement Date” means (a) prior to the Termination Date, the 15th day of each
calendar month (or, if such day is not a Business Day, the immediately
succeeding Business Day) or such other day as agreed upon in writing by the SPV
and the Agent, after consultation with the Managing Agents, and (b) for any
Portion of Investment on and after the Termination Date, each day selected from
time to time by the Agent, after consultation with the Managing Agents (it being
understood that the Agent may select such Settlement Date to occur as frequently
as daily) or, in the absence of any such selection, the date which would be the
Settlement Date for such Portion of Investment pursuant to clause (a) of this
definition.
“Special Designated Obligor” means each of Genuine Parts Company, AutoZone,
Inc.Behr Process Corporation, and any other Obligor approved as such in a
written supplement to this Agreement signed by the Agent, each Managing Agent,
the Master Servicer and the SPV; provided that such Special Designated Obligor
status may be revoked by any Managing Agent upon ten (10) Business Day’s written
notice to the SPV, at which time the affected Obligor shall be subject to the
Concentration Limits as provided in clause (b) of the definition thereof.
“SPV” is defined in the Preamble.
-25

     









“Taxes” is defined in Section 9.4(a).
“Termination Date” means the earliest of (a) the Business Day designated by the
SPV to the Agent and the Managing Agents as the Termination Date at any time
following not less than ten (10) days’ written notice to the Agent and the
Managing Agents, (b) the day upon which the Termination Date is declared or
automatically occurs pursuant to Section 8.2, and (c) the Commitment Termination
Date and (d) any date so designated by the applicable Managing Agent at such
Managing Agent’s sole discretion after the occurrence of a Liquidity-Based
Amortization Event.
“Termination Event” is defined in Section 8.1.
“Three-Month Charged-Off Ratio” means, for any Calculation Period, the average
of the Charged-Off Ratio for such Calculation Period and each of the two
immediately preceding Calculation Periods.
“Three-Month Default Ratio” means, for any Calculation Period, the average of
the Default Ratio for such Calculation Period and each of the two immediately
preceding Calculation Periods.
“Three-Month Dilution Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) equal to the average of the Dilution Ratio for such
Calculation Period and each of the two immediately preceding Calculation
Periods.
“Transaction Costs” is defined in Section 9.5(a).
“Transaction Documents” means, collectively, this Agreement, the First Tier
Agreement, the Parent Undertaking, the Fee Letters, the Blocked Account
Agreements, each Letter of Credit Application, each Assignment and Assumption
Agreement and all of the other instruments, documents and other agreements
executed and delivered by the Master Servicer, any Originator or the SPV in
connection with any of the foregoing.
“Transaction Information” means any information with respect to the transactions
set forth in any Transaction Document and any Transaction Document or related
documentation, certificate, report or agreement itself, including but not
limited to any information about the characteristics of the Affected Assets or
the legal structure of the transfer of such assets, including, without
limitation, information in connection with the SPV or the Affected Assets.
“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction or jurisdictions.
“Uncommitted Investor” means Liberty Street, Gotham, Atlantic and any other
Conduit Investor designated as an “Uncommitted Investor” for any Investor Group
and any of their respective Conduit Assignees.
“Unpaid Balance” of any Receivable means at any time the unpaid principal amount
thereof.
-27-

     









“Unreimbursed Amount” is defined in Section 2.17(c).
“U.S.” or “United States” means the United States of America (and when used in
this Agreement shall include the District of Columbia and Puerto Rico).
“Weekly Master Servicer Report” means a report, in substantially the form of the
Master Servicer Report adjusted for weekly reporting in a manner acceptable to
the Agent, furnished by the Master Servicer pursuant to Section 2.8.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield” is defined in Section 2.4.
SECTION 1.2  Other Terms.  All terms defined directly or by incorporation herein
shall have the defined meanings when used in any certificate or other document
delivered pursuant thereto unless otherwise defined therein. For purposes of
this Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined herein, and
accounting terms partly defined herein to the extent not defined, shall have the
respective meanings given to them under, and shall be construed in accordance
with, GAAP; (b) terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9;
(c) references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day; (d) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement (or
the certificate or other document in which they are used) as a whole and not to
any particular provision of this Agreement (or such certificate or document);
(e) references to any Section, Schedule or Exhibit are references to Sections,
Schedules and Exhibits in or to this Agreement (or the certificate or other
document in which the reference is made) and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (f) the term “including” means “including without limitation”; (g)
references to any Law refer to that Law as amended from time to time and include
any successor Law; (h) references to any agreement refer to that agreement as
from time to time amended or supplemented or as the terms of such agreement are
waived or modified in accordance with its terms; (i) references to any Person
include that Person’s successors and permitted assigns; and (j) headings are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof. With respect to any projections, budgets
and other forward looking financial information, it is understood and agreed
that (i) any forward-looking information furnished by the SPV, any Originator or
the Master Servicer is subject to inherent uncertainties and contingencies,
which may be beyond the control of such Person, (ii) no assurance is given by
the SPV, any Originator or the Master Servicer that the results or forecast in
any such forward-looking information will be realized and (iii) the actual
results may differ from the forecast results set forth in such forward-looking
information and such differences may be material.
-28-

     









SECTION 2.8  Reports.  By no later than 4:00 p.m. on the fourth Business Day
prior to each Settlement Date, or if such day is not a Business Day then on the
next succeeding Business Day (and, during the continuation of a Termination
Event or a Potential Termination Event, within three (3) Business Days after a
request from the Agent or any Managing Agent), the Master Servicer shall prepare
and forward to the Agent and each Managing Agent a Master Servicer Report,
certified by the Master Servicer.  In addition to the foregoing, at such times
as Ashland’s unsecured debt has a public rating from S&P or Moody’s below “BB-”
or “Ba3”, respectively, the Master Servicer shall be obligated to prepare and
forward to the Agent and each Managing Agent a Weekly Master Servicer Report on
every Thursday of each calendar week (or the next Business Day if such day is
not a Business Day), certified by the Master Servicer.  The reporting period
covered by a Weekly ServicingMaster Servicer Report shall be the period ending
on (and including) the Friday preceding the applicable Reporting Date and
beginning on (and including) the Saturday preceding such Friday.  If at any
point during the reporting period covered by a Master Servicer Report or a
Weekly Master Servicer Report the Conduit Investor in any Investor Group funded
such Conduit Investor’s interest in the Net Investment through such Conduit
Investor’s Program Support Agreement(s) (rather than through the issuance of
Commercial Paper Notes), the applicable Managing Agent shall notify the Master
Servicer on or before the second (2nd) Business Day prior to the applicable
Reporting Date.
SECTION 2.9  Accounts.  Any Collections (other than Collections on Foreign
Currency Receivables) received directly by the SPV, any of the Originators or
the Master Servicer shall be sent promptly (but in any event within two (2)
Business Days the SPV, the Master Servicer or any Originator becomes aware of
the receipt of each such Collection) to a Blocked Account.  On each Settlement
Date, all interest and earnings (net of losses and investment expenses) on funds
on deposit in each Blocked Account shall be applied as Collections.  On the
Final Payout Date, any and all funds remaining on deposit in the Blocked Account
shall be paid to the SPV.
SECTION 2.10  Sharing of Payments, Etc.  If any Investor (for purposes of this
Section only, being a “Recipient”) shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of the portion of the Asset Interest owned by it (other than pursuant to
a Fee Letter or Article IX and other than as a result of the differences in the
timing of the applications of Collections pursuant to Section 2.12 and other
than a result of the different methods for calculating Yield) in excess of its
ratable share of payments on account of the Asset Interest obtained by the
Investors entitled thereto, such Recipient shall forthwith purchase from the
Investors entitled to a share of such amount participations in the portions of
the Asset Interest owned by such Persons as shall be necessary to cause such
Recipient to share the excess payment ratably with each such other Person
entitled thereto; provided that if all or any portion of such excess payment is
thereafter recovered from such Recipient, such purchase from each such other
Person shall be rescinded and each such other Person shall repay to the
Recipient the purchase price paid by such Recipient for such participation to
the extent of such recovery, together with an amount equal to such other
Person’s ratable share (according to the proportion of (a) the amount of such
other Person’s required payment to (b) the total amount so recovered from the
Recipient) of any interest or other amount paid or payable by the Recipient in
respect of the total amount so recovered.


-35-

     









taking such action to perfect, protect or more fully evidence the interest of
the Agent, as any Managing Agent may request; provided that to the extent the
Obligor of such Receivable is an Official Body, the SPV, the Master Servicer and
the Originators shall not be required to comply with any Assignment of Claims
Acts.
(o) Enforcement of First Tier Agreement.  The SPV, on its own behalf and, during
the continuation of a Termination Event or Potential Termination Event, on
behalf of the Agent, each Managing Agent and each Secured Party, shall promptly
enforce all covenants and obligations of the Originators contained in the First
Tier Agreement.  During the continuation of a Termination Event or Potential
Termination Event, the SPV shall deliver consents, approvals, directions,
notices, waivers and take other actions under the First Tier Agreement as may be
directed by any Managing Agent.
(p) Perfection Covenants.  The SPV shall comply with each of the covenants set
forth in the Schedule 4.1(d) which are incorporated herein by reference.
(q) Solvency of SPV.  The fair value of the assets of the SPV, at a fair
valuation, will, at all times prior to the Final Payout Date, exceed its debts
and liabilities, subordinated, contingent or otherwise.  The present fair
saleable value of the property of the SPV, at all times prior to the Final
Payout Date, will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured. 
The SPV will, at all times prior to the Final Payout Date, be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured.  The SPV will not, at any time prior to
the Final Payout Date, have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.
(r) Good Title.  In the case of the SPV, upon each Investment and Reinvestment,
the Agent shall acquire a valid and enforceable perfected first priority
ownership interest or a first priority perfected security interest in each
Eligible Receivable and all other Affected Assets that exist on the date of such
Investment or Reinvestment, with respect thereto, free and clear of any Adverse
Claim.
(s) Risk Retention.   Ashland, as originator for purposes of the CRR, shall at
all times own a net economic interest in the Receivables (the “Retained
Interest”) in an amount at least equal to 5% of the aggregate Net InvestmentPool
Balance at such time in the form of a first loss tranche under paragraph 1(d) of
Article 405 of the CRR.  Ashland shall hold the Retained Interest by means of
(i) the SPV’s right to receive residual Collections on the Receivables in
accordance with the terms hereof (including Section 2.12(c)), (ii) the
Originators’ 100% collective ownership of all the equity interests in the SPV
and (iii) Ashland’s 100% direct or indirect ownership of all the equity
interests of each Originator (other than Ashland).  Ashland shall not (x) change
the manner in which it retains the Retained Interest, or (y) enter into any
credit risk mitigation, short position or any other hedge with respect to the
Retained Interest, in either case, except to the extent permitted under the
CRR.  Ashland will provide written confirmation of its continued compliance with
the foregoing provisions of this Section 6.1(s) (i) in or concurrently with the
delivery of each Master Servicer Report, (ii) upon the occurrence of any
Termination Event and (iii) from time to time upon request of the Agent or any
Managing Agent (on behalf of any
-66-

     









Investors) in connection with any material change in the performance of the
Receivables or any breach of the Transaction Documents.  Ashland will cooperate
with each Investor (including by providing such information and entering into or
delivering such additional agreements or documents reasonably requested by such
Investor or its Managing Agent) to the extent reasonably necessary to permit
such Investor to perform its due diligence and monitoring obligations (if any)
under the CRR.
SECTION 6.2  Negative Covenants of the SPV and Master Servicer.  At all times
from the date hereof to the Final Payout Date, unless the Majority Investors
shall otherwise consent in writing:
(a) No Sales, Liens, Etc.  (i) Except as otherwise provided herein and in the
First Tier Agreement, neither the SPV nor the Master Servicer shall sell, assign
(by operation of law or otherwise) or otherwise dispose of, or create or suffer
to exist any Adverse Claim upon (or the filing of any financing statement) or
with respect to (A) any of the Affected Assets, or (B) any proceeds of inventory
or goods, the sale of which may give rise to a Receivable, or assign any right
to receive income in respect thereof and (ii) the SPV shall not issue any
security to, or sell, transfer or otherwise dispose of any of its property or
other assets (including the property sold to it by an Originator under Section
2.1 of the First Tier Agreement) to, any Person other than an Affiliate (which
Affiliate is not a special purpose entity organized for the sole purpose of
issuing asset backed securities) or as otherwise expressly provided for in the
Transaction Documents; provided that nothing in the foregoing shall limit the
right of the Originators to receive a Deemed Collection in respect of, or to
repurchase, certain Receivables and Related Security in accordance with Sections
4.2(b) and 4.4 of the First Tier Agreement.
(b) No Extension or Amendment of Receivables.  Except as otherwise permitted in
Section 7.2, neither the SPV nor the Master Servicer shall extend, amend or
otherwise modify the terms of any Receivable, or amend, modify or waive any term
or condition of any Contract related thereto.
(c) No Change in Business or Credit and Collection Policy.  Neither the SPV nor
the Master Servicer shall make any change in the character of its business or in
the Credit and Collection Policy, which change would, in either case, impair the
collectability of any Eligible Receivable or reasonably be expected to have a
Material Adverse Effect.
(d) No Subsidiaries, Mergers, Etc.  The SPV shall not consolidate or merge with
or into, or sell, lease or transfer all or substantially all of its assets to,
any other Person.  The Master Servicer shall not consolidate or merge with or
into, or sell, lease or transfer all or substantially all of its assets to, any
other Person, unless (i) no Termination Event would be expected to occur as a
result of such transaction and (ii) if the surviving entity of such merger or
the lessee or acquirer of such assets is not already the Master Servicer, such
Person executes and delivers to the Agent and each Managing Agent an agreement
by which such Person assumes the obligations of the Master Servicer hereunder
and under the other Transaction Documents to which it is a party, or confirms
that such obligations remain enforceable against it, together with such
certificates and opinions of counsel as any Managing Agent may reasonably
request.  The SPV shall not form or create any Subsidiary.


-67-

     









 (e) the Agent, on behalf of the Secured Parties, shall for any reason fail or
cease to have a valid and enforceable perfected first priority ownership or
security interest in the Affected Assets, free and clear of any Adverse Claim;
provided that the SPV and the Originators shall not be required to comply with
any Assignment of Claims Acts; provided further that the forgoing clause (e)
shall not apply to (1) any Foreign Receivable or (2) any Receivable subject to a
Deemed Collection and all required amounts with respect to which have been
deposited into a Blocked Account; or
(f) a Master Servicer Default shall have occurred (it being understood that if
such Master Servicer Default is cured or waived, the related Termination Event
shall also be deemed cured or waived automatically); or
(g) the Net Investment (as determined after giving effect to all distributions
pursuant to this Agreement on such date and less any portion of the Letter of
Credit Liability that has been Cash Collateralized as of such date) plus the
Required Reserves shall exceed the Net Pool Balance for one (1) Business Day; or
(h) the Three-Month Default Ratio is greater than 2.50%; or
(i) the Three-Month Charged-Off Ratio is greater than 1.00%; or
(j) the Three-Month Dilution Ratio is greater than 14.257.50%; or
(k) (i) failure of the SPV or any Originator to pay when due (subject to the
delivery of any required notice, the expiration of any permitted grace period or
both) any amounts due under any agreement to which any such Person is a party
and under which any Indebtedness having an aggregate outstanding principal
amount (including amounts owing to all creditors under any combined or
syndicated credit agreement) of greater than $10,000 in the case of the SPV, or
$100,000,000, in the case of any Originator, shall be outstanding; (ii) the
default by the SPV or any Originator (subject to the delivery of any required
notice, the expiration of any permitted grace period or both) in the performance
of any term, provision or condition contained in any agreement to which any such
Person is a party (other than breach of any Financial Covenant) and under which
any Indebtedness owing by the SPV or any Originator greater than such respective
amounts was created or is governed, regardless of whether such event is an
“event of default” or “default” under any such agreement, if the effect of such
default is to cause, or to permit the holder of such Indebtedness to cause, such
Indebtedness to become due and payable prior to its stated maturity; or (iii)
any Indebtedness owing by the SPV or any Originator greater than such respective
amounts shall be declared to be due and payable or required to be prepaid (other
than by a regularly scheduled payment) prior to its stated maturity; or
(l) a Material Adverse Effect shall have occurred with respect to the SPV; or
(m) there shall be a Change of Control with respect to the SPV or the
Originators or the Master Servicer; or
(n) any Person shall institute steps to terminate any Pension Plan if the assets
of such Pension Plan are insufficient to satisfy all of its benefit liabilities
(as determined under Title IV
-77-

     









connection with any of the SPV’s obligations under this Agreement or other
Transaction Documents.
(b) Notwithstanding any provisions contained in this Agreement to the contrary,
the parties hereto acknowledge and agree that (i) all amounts payable by the SPV
hereunder and under the other Transaction Documents shall be paid in accordance
with the priorities set forth in Section 2.12 and (ii) the SPV shall only be
required to pay amounts payable by the SPV hereunder and under the other
Transaction Documents from funds of the SPV other than the proceeds of the
Affected Assets to the extent it has such funds. Any amounts which the SPV does
not pay pursuant to the operation of clause (ii) of the preceding sentence shall
not constitute a claim (as defined in §101 of the Bankruptcy Code) against or
corporate obligation of the SPV for any such insufficiency unless and until the
SPV satisfies the provisions of clause (ii) above.
(c) This Section 11.13 shall survive termination of this Agreement.
SECTION 11.14  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.   Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[SIGNATURES FOLLOW]




-100-



--------------------------------------------------------------------------------

Exhibit C
Form of Investment Request


CVG Capital III LLC (the “SPV”), pursuant to Section 2.2(a) of the Transfer and
Administration Agreement, dated as of August 31, 2012 (as amended, modified, or
supplemented from time to time, the “Agreement”), among CVG Capital III LLC, as
transferor (in such capacity, the “SPV”), the Originators party thereto, Ashland
LLC, as master servicer (in such capacity, the “Master Servicer”), The Bank of
Nova Scotia, as agent, and each of the Conduit Investors, Committed Investors,
Managing Agents and Administrators from time to time parties thereto, hereby
requests that the Investors effect an Investment from it pursuant to the
following instructions:
Investment Date:[___________________________________]
Purchase Price:[ ___________________________________]2
 The Bank of Nova Scotia: $[______] ([___]% of Purchase Price)
 PNC Bank, National Association:$[______] ([___]% of Purchase Price)Credit
Agricole Corporate and
 TheInvestment Bank of Tokyo-Mitsubishi UFJ, Ltd. :$[______] ([___]% of Purchase
Price)


[Add appropriate level of detail for calculation of Purchase Price]
Account to be credited:
[bank name]
ABA No.[ _____________________________________]
Account No. [_________________________________]
Reference No.[ _______________________________]
Please credit the above-mentioned account on the Investment Date.  Capitalized
terms used herein and not otherwise defined herein have the meaning assigned to
them in the Agreement.
The SPV hereby certifies as of the date hereof that the conditions precedent to
such Investment set forth in Section 5.2 of the Agreement have been satisfied,
and that all of the representations and warranties made in Section 4.1 of the
Agreement are true and correct in all material respects (except those
representations and warranties qualified by materiality or by reference to a
material adverse effect, which are true and correct in all respects), with
respect to on and as of the Investment Date, both before and after giving effect
to the Investment (unless such representations or warranties specifically refer
to a previous day, in which case, they shall be complete and correct in all
material respects (or, with respect to such representations or



--------------------------------------------------------------------------------

2 At least $1,000,000 and in integral multiples of $100,000.  Please break-out
applicable amounts and  percentages per Investor Group as provided  below
Purchase Price.


Exhibit C-1

   











Exhibit D
Form of L/C Request


[DATE]
The Bank of Nova Scotia
[________________]
[________________]
Attention: [_______________]
Tel. No.: (____) ____-_____
Facsimile No.: (____) ____-_____


Ladies and Gentlemen:
This Request for Letter of Credit (this “Request for Letter of Credit”) is
executed and delivered by CVG Capital III LLC (the “Borrower”) to The Bank of
Nova Scotia (“Scotiabank”), pursuant to Section 2.17 of that certain Transfer
and Administration Agreement (as amended, modified, supplemented, or restated
from time to time, the “Agreement”) dated as of August 31, 2012, entered into by
and among the Borrower, Ashland LLC, as an Originator and as initial Master
Servicer, and each other Originator from time to time party thereto, Liberty
Street Funding LLC and Gotham Funding CorporationAtlantic Asset Securitization
LLC, as Conduit Investors and Uncommitted Investors, Scotiabank, as Agent, a
Letter of Credit Issuer, a Managing Agent, an Administrator and a Committed
Investor, PNC Bank, National Association, as a Letter of Credit Issuer, a
Managing Agent and a Committed Investor, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as a Letter of Credit Issuer,Credit Agricole Corporate and Investment Bank, as a
Managing Agent, an Administrator and a Committed Investor, and the various
Investor Groups, Managing Agents, Letter of Credit Issuers and Administrators
from time to time party thereto.  Capitalized terms not defined herein shall
have the meanings assigned to such terms in the Agreement.  Borrower has
contemporaneously executed and delivered to the Agent for each of the Letter of
Credit Issuers a Letter of Credit Application dated [DATE].  In the event of a
conflict between the terms of the Agreement and said Letter of Credit
Application, the terms of the Agreement will control.

1.
Borrower hereby requests that [___________], as Letter of Credit Issuer,
[issue][amend] a Letter of Credit as follows:

 
For issuances:
 
       
Proposed Issuance Date:
       
Stated Amount:
 
$
     
Expiry Date:
       



Exhibit D-1

   









Exhibit E
Form of Originator Joinder Agreement
This JOINDER AGREEMENT (this “Joinder”) is made as of _______, 20__.
Reference is made to (i) that certain Transfer and Administration Agreement (as
amended, modified, supplemented, or restated from time to time, the “Transfer
and Adminisration Agreement”) dated as of August 31, 2012, entered into by and
among the CVG Capital III LLC (the “SPV”), Ashland LLC, as an Originator and as
initial Master Servicer, and each other Originator from time to time party
thereto, Liberty Street Funding LLC and Gotham Funding CorporationAtlantic Asset
Securitization LLC, as Conduit Investors and Uncommitted Investors, The Bank of
Nova Scotia, as Agent, a Letter of Credit Issuer, a Managing Agent, an
Administrator and a Committed Investor, PNC Bank, National Association, as a
Letter of Credit Issuer, a Managing Agent and a Committed Investor, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as a Letter of Credit Issuer,Credit Agricole
Corporate and Investment Bank, as a Managing Agent, an Administrator and a
Committed Investor, and the various Investor Groups, Managing Agents, Letter of
Credit Issuers and Administrators from time to time party thereto; and (ii) the
certain Sale Agreement (as amended, modified, supplemented, or restated from
time to time, the “Sale Agreement”) dated as of August 31, 2012, entered into by
and among the Originators and the SPV.  Terms defined in the Transfer and
Administration Agreement and the Sale Agreement are used herein with the same
meaning.
The “New Originator[s]” referred to on Schedule 1 hereby agree as follows:
Each New Originator agrees to become an Originator and to be bound by the terms
of the Transfer and Administration Agreement, the Sale Agreement and each of the
other Transaction Documents.
Each New Originator: (a) confirms that it has received a copy of the Transfer
and Administration Agreement, the Sale Agreement and the other Transaction
Documents, and such other documents and information as it has deemed appropriate
to make its own analysis and decision to enter into this Joinder; (b) agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Transfer and Administration Agreement, the Sale Agreement
and the other Transaction Documents are required to be performed by it as an
Originator; and (c) represents and warrants to the SPV and the Secured Parties
that each of the representations and warranties set forth in Sections 5.1 and
5.2 of the Sale Agreement as supplemented by Schedule 1 are true and correct
with respect to itself as of the date hereof, except to the extent such
representations or warranties relate to an earlier date, in which case such
representations and warranties are true and correct as of such earlier date.
This Joinder shall be effective on the date (the “Effective Date”) that the
Agent shall have received: (a) a fully executed copy of this Joinder; (b) such
officer certificates and legal opinions as it may reasonably request; (c) UCC
search results and filings, reasonably acceptable to the Agent; (d) its
reasonable costs incurred in connection with this Joinder, including any
applicable fees of its legal counsel; and (e) such other documentation or
information as the Agent may request in its reasonable discretion.
E-1

   











ACCEPTED AND APPROVED:


ASHLAND LLC,
as Master Servicer




By: _______________________________ 
 Name:
 Title:




THE BANK OF NOVA SCOTIA,
as Agent and a Managing Agent




By:_______________________________ 
 Name:
 Title:






THECREDIT AGRICOLE CORPORATE AND INVESTMENT BANK OF TOKYO-MITSUBISHI UFJ, LTD,
as a Managing Agent




By:_______________________________
 Name:
 Title:


PNC BANK, NATIONAL ASSOCIATION,
as a Managing Agent


By:_______________________________
 Name:
 Title:

















   









ANNEX A-4
TRANSFER FORM
________________, 20__


[The Bank of Nova Scotia
[applicable address]]


[PNCCredit Agricole Corporate and Investment Bank, National Association
[applicable address]]
[The Bank of Tokyo-Mitsubishi UFJ, Ltd.
[applicable address]]






Re: Irrevocable Standby Letter of Credit No. ------------


We request you to transfer all of our rights as beneficiary under the Letter of
Credit referenced above to the transferee, named below:
 
_____________________________________________________________________________
Name of Transferee


_____________________________________________________________________________
Address
By this transfer all our rights as the original beneficiary, including all
rights to make drawings under the Letter of Credit, go to the transferee.  The
transferee shall have sole rights as beneficiary, whether existing now or in the
future, including sole rights to agree to any amendments, including increases or
extensions or other changes.  All amendments will be sent directly to the
transferee without the necessity of consent by or notice to us.
We enclose the original letter of credit and any amendments thereto.  Please
indicate your acceptance of our request for the transfer by endorsing the letter
of credit and sending it to the transferee with your customary notice of
transfer.
For your transfer fee of $[____]
* Enclosed is our check for $_______________________
* You may debit my/our Account No.________________
We also agree to pay you on demand any expenses which may be incurred by you in
connection with this transfer.


Exhibit -8

   









Exhibit J
Form of Optional Reduction Notice


[DATE]
To: Managing Agents


Ladies and Gentlemen:
This Optional Reduction Notice (this “Optional Reduction Notice”) is executed
and delivered by CVG Capital III LLC (the “Borrower”) to the Managing Agents
pursuant to Section 2.13(b) of that certain Transfer and Administration
Agreement (as amended, modified, supplemented, or restated from time to time,
the “Agreement”) dated as of August 31, 2012, entered into by and among the
Borrower, Ashland LLC, as an Originator and as initial Master Servicer, and each
other Originator from time to time party thereto, Liberty Street Funding LLC and
Gotham Funding CorporationAtlantic Asset Securitization LLC, as Conduit
Investors and Uncommitted Investors, The Bank of Nova Scotia, as Agent, a Letter
of Credit Issuer, a Managing Agent, an Administrator and a Committed Investor,
PNC Bank, National Association, as a Letter of Credit Issuer, a Managing Agent
and a Committed Investor, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Letter of
Credit IssuerCredit Agricole Corporate and Investment Bank, a Managing Agent, an
Administrator and a Committed Investor, and the various Investor Groups,
Managing Agents, Letter of Credit Issuers and Administrators from time to time
party thereto.  Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Agreement.
The Borrower hereby gives notice that it will reduce the Net Investment
outstanding under the Agreement (the “Reduction”), and in connection therewith
sets forth below the terms on which the Reduction is to be made:
1. Date of Reduction:4


2. Amount of Reduction5: 
 The Bank of Nova Scotia: $[______] ([___]% of Reduction)
 PNC Bank, National Association:$[______] ([___]% of Reduction)Credit Agricole
Corporate and Investment
 The Bank of Tokyo-Mitsubishi UFJ, Ltd. Bank:$[______] ([___]% of Reduction)

   

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE(S) FOLLOW(S).




--------------------------------------------------------------------------------

4 Reductions require one (1) Business Day’s prior notice received by 3:00 p.m.
5 Reduction shall be in the minimum amount of $1,000,000.


Exhibit J-1

 